UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2016 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-199780 SIERRA MADRE MINING, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 18th Ave. Suite #420–711, Phoenix, AZ 85023 (Address of principal executive offices, including zip code) 480-658-3822 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class A shares: 5,000,000, Class B shares: 122,301,000, total shares outstanding: 127,301,000 as of July 10, 2016 SIERRA MADRE MINING, INC. TABLE OF CONTENTS Page No. Part I. - Financial Information Item 1. Financial Statements. Balance Sheets June 30, 2016 (unaudited) and December 31, 2015 (audited) F-1 Statement of Operations for the three and six months ended June 30, 2016 and June 30, 2015 F-2 Statement of Cash Flows for the six months ended June 30, 2016 and June 30, 2015 F-3 Statement of Shareholders Equity for the period ended June 30, 2016 F-4 Notes to Unaudited Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 14 Item 4. Controls and Procedures. 15 Part II. - Other Information Item 1A. Risk Factors. 15 Item 2. Use of Proceeds. 15 Item 6. Exhibits. 15 Signatures 17 Exhibit Index 18 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. SIERRA MADRE MINING, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEET June 30, 2016 December 31, 2015 (Audited) (Audited) Assets Current assets Cash and cash equivalents $ 176 $ 372 Total Current assets 176 0 Property, Plant and Equipment(Net) 25,000 25,000 Mining Claims 25,000 25,000 Total Assets $ 50,176 $ 50,372 Liabilities and Equity(Deficit) Current liabilities Accrued Expenses $ 7,561 $ 7,561 Related Party Notes Payavble 13,199 13,129 Total Current Liabilities 20,760 20,700 Commitments and Contingencies - Note 7 SIERRA MADRE MINING, INC. Shareholder's Deficit Common Stock, $0.000001 par value; 300,000,000,000 shares authorized at 6/30/2015 and 12/31/2014 all classes Class A Stock 5,000,000 and 5,000,000 issued and outstanding at 6/30/2015 and 12/31/2014 5 5 Class B Stock 122,301,000 and 122.300.000 issued and outstanding at 6/30/2016 and 12/31/2015 122 122 Additional Paid in Capital 69,656 68,791 Accumulated deficit (40,367) (39,246) Total Equity(Deficit) 29,416 (29,672) Total liabilities and equity(Deficit) $ 50,176 $ 50,372 "The accompanying notes are an integral part of these financial statements" SIERRA MADRE MINING, INC. (AN EXPLORATION STAGE COMPANY) STATEMENT OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, 2016 2015 2016 2015 Revenues - Cost of Sales - Gross Profit - Operating Expenses 481 87 1,121 174 Net Income(Loss) from Operations (481) (87) (1,121) (174) Other Income (Expense) - Net Income(Loss) Before Provision for Income Taxes (481) (87) (1,121) (174) Provision for income taxes 0 0 0 0 Net Income(Loss) (481) (87) (1,121) (174) Basic and Diluted Loss Per Share $ - $ - $ - $ - Weighted average number of shares outstanding 127,301,000 127,300,000 127,301,000 127,300,000 SIERRA MADRE MINING, INC. (AN EXPLORATION STAGE COMPANY) STATEMENT OF CASH FLOWS (unaudited) For the six months ended June 30, 2016 For the six months ended June 30, 2015 Cash flows from operating activities: Net income (loss) $ (1,121) $ (174) Stock issued for compensation 865 ` 0 Net cash used in operating activities (256) (174) Cash flows from investing activities: None 0 0 Net cash provided(used) by investing activities 0 0 Cash flows from financing activities: Net proceeds from related party loans 60 174 Net cash provided(used) by financing activities 60 174 Increase in cash and equivalents 196 0 Cash and cash equivalents at beginning of period 372 0 Cash and cash equivalents at end of period $ 176 $ 0 "The accompanying notes are an integral part of these financial statements" SIERRA MADRE MINING, INC. STATEMENT OF STOCKHOLDER'S EQUITY (AN EXPLORATION STAGE COMPANY) (Unaudited) Common Stock Class A Common Stock Class A Common Stock Class B Common Stock Class B Accumulated Shares Amount Shares Amount ACIP Deficit Total Balances December 31, 2015 5,000,000 $ 5 122,301,000 $ 122 $ 68,791 $ (39,246) $ 29,672 Net Income(loss) 1/1/2016 to 6/30/2016 0 0 0 0 0 (1,121) (1,121) Stock issued for compensation 865 865 Balances June 30, 2016 5,000,000 $ 5 122,301,000 $ 122 $ 69,656 $ (40,367) $ 29,416 Note1. Organization, History and Business Sierra Madre Mining, Inc. (“the Company”) was incorporated in Delaware on November 1, 2013. The Company has adopted a year end of December 31. The Company is in the business of mining for precious metals. It is currently an exploration stage company as set forth in Securities and Exchange Commission (SEC) Industry Guide #7 and, accordingly, expenses all exploration costs until proven and probable reserves are established. Note 2. Summary of Significant Accounting Policies Revenue Recognition Revenue is derived from sales of products to distributors and consumers. Revenue is recognized in accordance with Staff Accounting Bulletin (“SAB”) No. 101, “Revenue Recognition in Financial Statements,” as revised by SAB No. 104. As such, the Company recognizes revenue when persuasive evidence of an arrangement exists, title transfer has occurred, the price is fixed or readily determinable, and collectability is probable. Sales are recorded net of sales discounts and terms are recorded by contract. Accounts Receivable Accounts receivable is reported at the customers’ outstanding balances, less any allowance for doubtful accounts.Interest is not accrued on overdue accounts receivable. Allowance for Doubtful Accounts An allowance for doubtful accounts on accounts receivable is charged to operations in amounts sufficient to maintain the allowance for uncollectible accounts at a level management believes is adequate to cover any probable losses.Management determines the adequacy of the allowance based on historical write-off percentages and information collected from individual customers.Accounts receivable are charged off against the allowance when collectability is determined to be permanently impaired. Stock Based Compensation When applicable, the Company will account for stock-based payments to employees in accordance with ASC 718, “Stock Compensation” (“ASC 718”).Stock-based payments to employees include grants of stock, grants of stock options and issuance of warrants that are recognized in the consolidated statement of operations based on their fair values at the date of grant. The Company accounts for stock-based payments to non-employees in accordance with ASC 505-50, “Equity-Based Payments to Non-Employees.”Stock-based payments to non-employees include grants of stock, grants of stock options and issuances of warrants that are recognized in the consolidated statement of operations based on the value of the vested portion of the award over the requisite service period as measured at its then-current fair value as of each financial reporting date. The Company calculates the fair value of option grants and warrant issuances utilizing the Binomial pricing model.The amount of stock-based compensation recognized during a period is based on the value of the portion of the awards that are ultimately expected to vest.ASC 718 requires forfeitures to be estimated at the time stock options are granted and warrants are issued to employees and non-employees, and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.The term “forfeitures” is distinct from “cancellations” or “expirations” and represents only the unvested portion of the surrendered stock option or warrant.The Company estimates forfeiture rates for all unvested awards when calculating the expense for the period.In estimating the forfeiture rate, the Company monitors both stock option and warrant exercises as well as employee termination patterns.The resulting stock-based compensation expense for both employee and non-employee awards is generally recognized on a straight-line basis over the period in which the Company expects to receive the benefit, which is generally the vesting period. Loss per Share The Company reports earnings (loss) per share in accordance with ASC Topic 260-10, " Earnings per Share ." Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted average number of common shares available. Diluted earnings (loss) per share is computed similar to basic earnings (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted earnings (loss) per share has not been presented since there are no dilutive securities. Cash and Cash Equivalents For purpose of the statements of cash flows, the Company considers cash and cash equivalents to include all stable, highly liquid investments with maturities of three months or less. Concentration of Credit Risk The Company primarily transacts its business with one financial institution. The amount on deposit in that one institution may from time to time exceed the federally-insured limit. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Business segments ASC 280, “Segment Reporting” requires use of the “management approach” model for segment reporting. The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance. The Company determined it has one operating segment as of December 31, 2014. Income Taxes The Company accounts for its income taxes under the provisions of ASC Topic 740, “Income Taxes .” The method of accounting for income taxes under ASC 740 is an asset and liability method. The asset and Note 2. Summary of Significant Accounting Policies (continued) liability method requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between tax bases and financial reporting bases of other assets and liabilities. Recent Accounting Pronouncements The Company continually assesses any new accounting pronouncements to determine their applicability to the Company. Where it is determined that a new accounting pronouncement affects the Company’s financial reporting, the Company undertakes a study to determine the consequence of the change to its financial statements and assures that there are proper controls in place to ascertain that the Company’s financials properly reflect the change. The Company currently does not have any recent accounting pronouncements that they are studying and feel may be applicable. Note 3. Income Taxes Deferred income tax assets and liabilities are computed annually for differences between financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense is the tax payable or refundable for the period plus or minus the change during the period in deferred tax assets and liabilities. The effective tax rate on the net loss before income taxes differs from the U.S. statutory rate as follows: 6/30/2016 6/30/2015 U.S statutory rate 34.00% 34.00% Less valuation allowance -34.00% -34.00% Effective tax rate 0.00% 0.00% The significant components of deferred tax assets and liabilities are as follows: 6/30/2016 6/30/2015 Deferred tax assets Net operating losses $ (1,121) $ (174) Deferred tax liability Net deferred tax assets (381) (59) Less valuation allowance 381 59 Deferred tax asset - net valuation allowance $ 0 $ 0 Note 3. Income Taxes (Continued) On an interim basis, the Company has a net operating loss carryover of approximately $36,051 available to offset future income for income tax reporting purposes, which will expire in various years through 2032, if not previously utilized. However, the Company’s ability to use the carryover net operating loss may be substantially limited or eliminated pursuant to Internal Revenue Code Section382. The Company adopted the provisions of ASC 740-10-50, formerly FIN 48, and “Accounting for Uncertainty in Income Taxes”. The Company had no material unrecognized income tax assets or liabilities as of June 30, 2016. The Company’s policy regarding income tax interest and penalties is to expense those items as general and administrative expense but to identify them for tax purposes. During the period November 1, 2013(inception) through June 30, 2016, there were no income tax, or related interest and penalty items in the income statement, or liabilities on the balance sheet. The Company files income tax returns in the U.S. federal jurisdiction and Arizona state jurisdiction. We are not currently involved in any income tax examinations. Note 4. Related Party Transactions Related Party Stock Issuances since Inception: The following stock issuances were made to officers of the company as compensation for services: On November 1, 2013 the Company issued 100,000,000 of its authorized common stock class A shares to Joseph Lacome in exchange for $100. On November 1, 2013 the Company issued 10,000,000 of its authorized common stock class A shares to Michael Brown in exchange for $100. Thomas Arkoosh, John Arkoosh and Keith S. Jay, and other members of Gold Basin Mining LLC & AJA Mining LLC, joint venture operators have received 15,000,000 of common stock class B shares for an ownership interest in the mining claims. Additionally, the company currently has no cash account and has funded operations to this point through the issuance of common stock as well as short term loans from related parties. These loans are due on demand, carry a zero percent interest rate and the balance owed by the Company at June 30, 2016 was $13,199. Note 5. Stockholders’ Equity Common Stock The holders of the Company's common stock class A are entitled to one vote per share of common stock held. As of June 30, 2016 there were 5,000,000 shares issued and outstanding. As of June 30, 2016 the Company had 122,301,000 shares of common stock class B which are nonvoting shares issued and outstanding. Note 6. Commitments and Contingencies Commitments: The Company currently has no long term commitments as of our balance sheet date. Contingencies: None as of our balance sheet date. Note 7 – Net Income(Loss) Per Share The following table sets forth the information used to compute basic and diluted net income per share attributable to Sierra Madre Mining, Inc. for the three months ended June 30, 2016 and June 30, 2015 30-Jun-16 30-Jun-16 Net Income (Loss) $ (480) $ (97) Weighted-average common shares outstanding basic: Weighted-average common stock 127,301,000 127,300,000 Equivalents Stock options 0 0 Warrants 0 0 Convertible Notes 0 0 Weighted-average common shares outstanding- Diluted 127,301,000 127,300,000 Note 8. Notes Payable Notes payable consist of the following for the periods ended; 6/30/2016 12/31/2015 Officer related party working capital notes with no stated interest rate. Note is payable on demand . $ 13,199 $ 13,139 Total Notes Payable 13,199 13,139 Less Current Portion (13,199) (13,139) Long Term Notes Payable $ 0 $ 0 Note 9. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.
